DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 02/17/2022. The information disclosure statement(s) have/has been considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 08/25/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710743056.X application as required by 37 CFR 1.55.
Status of Application
	Claims 1-15 and 19 are pending. Claims 16-18 have been cancelled. Claim 19 has been added. Claims 1-15 and 19 will be examined.  Claims 1 and 15 are independent claims. This Non-Final office action is in response to the “Amendments and Remarks” dated 03/09/2022.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 12/20/2021 with respect to claims 1-15, and 19, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented. Regarding the Objection to Drawings, the Replacement Sheet has been considered and the Objection to Drawings is withdrawn. Regarding the Claim Objections, the Amended Claim has been considered and the Claim Objections are withdrawn. Regarding Rejections under 35 U.S.C. § 112(b), the Remarks/Arguments and amended claims, have been fully considered and are persuasive. Therefore, the rejection of claims 1-15 under 35 U.S.C. § 35 U.S.C. § 112(b) is withdrawn. Regarding Rejections under of claims 1 and 15 under 35 U.S.C. § 102 including the rejections under 35 U.S.C. § 103, based upon claims 1 and 15, and the argument, “Purkayastha is silent regarding the environmental data collected by the robot 100b being used for obstacle avoidance,” the Examiner respectfully disagrees. Purkayastha discloses in paragraph [0120], “behavior system 210a includes an obstacle detection/obstacle avoidance (ODOA) behavior 300a for determining responsive robot actions based on obstacles perceived by the sensor.” Furthermore, Purkayastha discloses in paragraph [0073], “In the semi-autonomous mode, the robot 100 may execute a navigation behavior causing the robot 100 to react in one of several ways in a given situation due to a perceived local perception of its surroundings based on one or more sensor signals from a sensor system.” The Office interprets “perceived local perception of its surroundings,” as environmental conditions. Therefore, the “responsive robot detection/obstacle avoidance (ODOA) behavior” is based upon “perceived local perception of its surroundings.” Regarding the argument, “height of the collected data is in relationship only with where the first sensor assembly and the second sensor assembly are arranged, is totally different from the mast 600 in Purkayastha,” and “the sensors in Purkayastha do not focus on obtaining data at only one height, specifically at the height where the sensor is disposed,” have been fully considered and are persuasive. Therefore, the rejection of claims 1-15, and 19 are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) WANG et al., US 20130325244, and previously disclosed prior art reference(s) Purkayastha, Lee, Fong, Hanaoka, Asahara, Sabe, and Govil. It is the Office’s stance that all of applicant arguments are considered and the grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 14, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al., US 20130231779, herein after referred to as Purkayastha, in view of WANG et al., US 20130325244, herein further known as Wang.
	Regarding claim 1, Purkayastha discloses a self-propelled robot (paragraph [0046]) path planning (paragraph [0120]) method, comprising: acquiring (paragraph [0073]) at least information of an obstacle (paragraphs [0105], [0120]); generating a multilayer environmental map (paragraph [0084]) of a to-be-operated space (paragraphs [0095-0097], [0101]) according to the information of obstacles (paragraphs [0105], [0120]); processing information (paragraphs [0105]) in the multilayer environmental map (paragraph [0084]) to obtain processed data (paragraphs [0105], [0120]); and planning a walking (paragraph [0061]) path (paragraph [0120]) for the self-propelled robot walking (paragraph [0061]) in the to-be-operated space (paragraphs [0095-0097], [0101]) a next time according to the processed data (paragraphs [0105], [0120]).
	However, Purkayastha does not explicitly state obstacle located at a first height and information of an obstacle located at a second height, wherein the information of the obstacle located at the first height is collected only by a first sensor assembly arranged on the self-propelled robot at the second first height, and the information of the obstacle located at the second height is collected only by a second sensor assembly arranged on the self-propelled robot at the second height.
	The method of Wang teaches obstacle (paragraph [0198], [0199], capture images including the floor while driving (e.g., for obstacle detection and obstacle avoidance) located at a first height (paragraphs [0190], [0199], sensor 450a positioned on base) and information of an obstacle (paragraphs [0190], image sensor 450 can be used for people recognition, wherein people are interpreted as obstacle)  located at a second height (paragraphs [0190], [0199], sensor 450b mounted on head, neck), wherein the information of the obstacle (paragraph [0198], [0199]) located at the first height (paragraphs [0190], [0199]) is collected only by a first sensor assembly (paragraph [0198], [0199], capture images including the floor while driving) arranged on the self-propelled robot (paragraph [0199], sensor 450a) at the first height (paragraph [0199]), and the information of the obstacle located at the second height (paragraphs [0190], image sensor 450 can be used for people recognition) is collected only by a second sensor assembly arranged on the self-propelled robot at the second height (paragraphs [0190], [0199], sensor 450b mounted on head, neck).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including obstacle located at a first height and information of an obstacle located at a second height, wherein the information of the obstacle located at the first height is collected only by a first sensor assembly arranged on the self-propelled robot at the second first height, and the information of the obstacle located at the second height is collected only by a second sensor assembly arranged on the self-propelled robot at the second height as taught by Wang.
One would be motivated to modify Purkayastha in view of  Wang for the reasons stated in Wang paragraph [0003], a more robust system for use in industry, military, security environments and as consumer products, for entertainment or to perform certain tasks like home assistance.
Additionally, the claimed invention is merely a combination of known elements of mobile telepresence robots and autonomous vehicle robots have the capability to move around in their environment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, the combination of Purkayastha and Wang disclose all elements of claim 1 above.
Purkayastha further discloses a method of determining whether a new walking path is to be added; and if the new walking path is to be added, correspondingly updating the multilayer environmental map and then proceeding; or if the new walking path is not to be added, proceeding without updating the multilayer environmental map (paragraph [0016], AND paragraph [0095], AND paragraph [0107], controller 200 may be configured to determine occupancy data).
Regarding claim 14, the combination of Purkayastha and Wang disclose all elements of claim 1 above. 
Purkayastha discloses further a method wherein the self-propelled robot walks in the to-be-operated space in a way of traversal walking (paragraph 59, robot 100 can be programmed to maneuver autonomously or using a map to traverse aisles).
Regarding claim 15, all limitations have been examined with respect to the methods in claim 1. The apparatus in claim 15 can clearly perform the methods of claim 1. Therefore, claim 15 is rejected under the same rationale as claim 1 above.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha and Wang, in view of Asahara et al., US 20110010033 herein after referred to as Asahara.
Regarding claim 2 the combination of Purkayastha and Wang disclose all elements of claim 1 above.
Purkayastha discloses further a method wherein the multilayer environmental map (Purkayastha, paragraph [0095-0096]) includes a plurality of two-dimensional maps, each two-dimensional map corresponding to the information of the first and the second obstacles (Purkayastha, paragraph [0120], obstacle detection) located at the first height (Purkayastha, paragraph [0113], first scanner payload 560a disposed near the distal end 602 of the mast 600) and the second height (Purkayastha, paragraph [0113-0114], second scanner payload 560b, and collect environmental data at selectable spacing).
However, Purkayastha fails to explicitly state a method wherein the multilayer environmental map includes a plurality of two-dimensional maps.
Asahara teaches a method wherein the multilayer environmental map includes a plurality of two-dimensional maps (Asahara, paragraph [0008], environmental map 800 is created as a 2D grid map. Each grid cell constituting the environmental map 800 retains at least information indicating whether or not the mobile robot 80 can move to that grid cell).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including a plurality of two-dimensional maps as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using two-dimensional data rather than three-dimensional data improves processing time of the computer.
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3 the combination of Purkayastha, Wang, and Asahara disclose all elements of claim 2 above.
Purkayastha discloses further a method one or more of the obstacles (paragraph [0120]) of the to-be-operated space ( paragraph [0095]).
However, the method of Purkayastha does not explicitly state wherein the processing includes uniting the information of obstacles in each two-dimensional map to obtain the information.
Asahara teaches a method wherein the processing includes uniting the information of obstacles in each two-dimensional map to obtain the information (paragraph [0070]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including processing includes uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, computing with two-dimensional data rather than three-dimensional data improves processing time. 
Additionally, the claimed invention is merely a combination of well-known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 	Regarding claim 4, the combination of Purkayastha, Wang, and Asahara disclose all elements of claim 2 above.
Purkayastha discloses further a method wherein the processing includes intersecting walkable regions (paragraph [0124]) to obtain walkable regions (paragraph [0061]).
However, Purkayastha fails to explicitly state a method wherein the map includes two-dimensional maps.
Asahara teaches a method wherein map includes a plurality of two-dimensional maps (paragraph [0008], environmental map 800 as a 2D grid map).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including two-dimensional maps as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using two-dimensional data rather than three-dimensional data improves processing time of the computer.
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5 the combination of Purkayastha, Wang, and Asahara disclose all elements of claim 2 above.
 Purkayastha discloses one or more of the obstacles (paragraph [0120]) of the to-be-operated space (Purkayastha, paragraph [0095]).
However, Purkayastha does not disclose a method uniting the information of obstacles in each two-dimensional map to obtain the information; and intersecting walkable regions in each two-dimensional map.
Asahara teaches a method uniting the information of obstacles in each two-dimensional map to obtain the information (paragraph [0008]); and intersecting walkable regions in each two-dimensional map to obtain the information of walkable regions of the to-be-operated space (Asahara, paragraph [0090).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space; and intersecting walkable regions in each two-dimensional map to obtain the information of walkable regions of the to-be-operated space as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using two-dimensional data rather than three-dimensional data improves processing time of the computer.
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Purkayastha, Wang, and Asahara disclose all elements of claim 5 above 
Purkayastha discloses the walkable (paragraph [0061]) regions include one or more of the regions in the to-be-operated space (paragraph [0095]).
However, Purkayastha does not explicitly disclose a method regions in the to-be-operated space that have a distance from obstacles not less than a particular value.
Asahara teaches a method wherein regions in the to-be-operated space that have a distance from obstacles not less than a particular value (Asahara, paragraph [0076]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including a distance from obstacles not less than a particular value as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using distance from obstacles not less than a particular value rather than all data to the obstacle improves processing time of the computer.
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Purkayastha, Wang, and Asahara disclose all elements of claim 6.  Furthermore, it is the Office's stance that an obstacle detection distance value, without any explanation of any well-known benefit or a new and unexpected result of choosing the specific obstacle detection distance value (wherein the particular value is 10-30 centimeters) is a mere design choice. Obstacle detection protocols are well known and systems for obstacle detection are also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing the specific obstacle detection distance value would have been obvious and the design choice would have produced predictable results.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha, Wang, and Asahara, and further in view of Lee et al., US 20180239355, herein after referred to as Lee.
Regarding claim 8 the combination of Purkayastha, Wang, and Asahara disclose all elements of claim 6 above.
However, Purkayastha does not explicitly state a method selecting, in one of the walkable regions, a starting point and an endpoint, a shortest path between the starting point and the endpoint being the walking path.
Lee teaches a method selecting, in one of the walkable regions, a starting point and an endpoint for the self-propelled robot, a shortest path (paragraph [0094-0095]) between the starting point and the endpoint being the walking path (paragraph [0094], see also at least FIG. 12).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including selecting, in one of the walkable regions, a starting point and an endpoint for the self-propelled robot, a shortest path between the starting point and the endpoint being the walking path as taught by Lee.
One would be motivated to modify Purkayastha in view of  Lee for the reasons stated in Lee paragraph [0005], enables a robot to travel in response to unexpected obstacles suddenly detected by sensors of the robot while the robot is traveling based on the map of a space.
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, the combination of Purkayastha and Wang disclose all elements of claim 1 above.
Purkayastha discloses the multilayer (paragraph [0095-0096]) environmental map (paragraph [0084]).
However, Purkayastha does not explicitly disclose the map is corresponding to synthetic distribution information.
Asahara teaches a method wherein the environmental map includes two-dimensional maps (paragraph [0008]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including a plurality of two-dimensional maps as taught by Asahara.
One would be motivated to modify Purkayastha in view of  Asahara for the reasons stated in Asahara paragraph [0024], to improve the accuracy of the self-position estimation of a mobile robot. Furthermore, using two-dimensional data rather than three-dimensional data improves processing time of the computer.
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Lee teaches wherein the map corresponding to synthetic distribution information (Lee, paragraphs [0035-0036]).
Therefore, from the teaching of Lee it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to include a two dimensional map including height information to improve the accuracy of the self-position estimation of a mobile robot in order for a robot to operate in a space where human and material exchanges actively occur.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including corresponding to synthetic distribution information as taught by Lee.
One would be motivated to modify Purkayastha in view of  Lee for the reasons stated in Lee paragraph [0005], enables a robot to travel in response to unexpected obstacles suddenly detected by sensors of the robot while the robot is traveling based on the map of a space.
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Wang teaches a method wherein the obstacles located at the first height and the second height (paragraphs [0190], [0198-0199]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including the obstacles located at the first height and the second height as taught by Wang.
One would be motivated to modify Purkayastha in view of  Wang for the reasons stated in Wang paragraph [0003], a more robust system for use in industry, military, security environments and as consumer products, for entertainment or to perform certain tasks like home assistance.
Additionally, the claimed invention is merely a combination of known elements of mobile telepresence robots and autonomous vehicle robots have the capability to move around in their environment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha, Wang, Asahara, and Lee, in further view of GOVIL et al., US 9923004, herein after referred to as Govil.
Regarding claim 10, the combination of Purkayastha, Wang, Asahara, and Lee disclose all elements of claim 9 above including heights of the obstacles  (Lee, paragraphs [0035-0036], heights of the obstacles).
However, the method Purkayastha does not explicitly state map is labeled with different patterns or numbers according to the heights of the obstacles.
Govil teaches a method wherein map is labeled with different patterns or numbers according to the heights of the obstacles (column 4, lines 52-58, CV labels, such as local binary pattern (LBP) labels).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including multilayer environmental map is labeled with different patterns or numbers as taught by Govil.
One would be motivated to modify Purkayastha in view of  Govil for the reasons stated in Govil column 1, lines 32-34, to enable computing devices to detect features and objects in the field of view. 
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, all limitations have been examined with respect to the method in claim 10. The apparatus in claim 19 can clearly perform the methods of claim 10. Therefore, claim 19 is rejected under the same rationale as claim 10 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha, and Wang, further in view of Fong et al., US 20160144505, herein after referred to as Fong.
Regarding claim 12, the combination of Purkayastha and Wang disclose all elements of claim 1 above.
However, Purkayastha does not explicitly disclose a method wherein the robot walks in such a way that the self-propelled robot scans and detects peripheral regions on site, and walks towards a next undetected region until one or more of the regions in the to-be-operated space are detected.
Fong teaches wherein the robot walks in such a way that the self-propelled robot scans and detects peripheral regions on site (input image), and walks towards a next undetected region until one or more of the regions in the to- be-operated space are detected (Fong, paragraph [0128], when the mobile robot 10 does not detect the presence of a known landmark within an input image, the mobile robot can optionally attempt to create (1010) a new landmark or may simply obtain another input image, see also at least FIG. 10).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including self-propelled robot walks in the to-be-operated space in such a way that the self-propelled robot scans and detects peripheral regions on site, and walks towards a next undetected region until one or more of the regions in the to-be-operated space are detected. as taught by Fong.
One would be motivated to modify Purkayastha in view of  Fong for the reasons stated in Fong paragraph [0004], to possess the ability to explore its environment without user-intervention, build a reliable map of the environment, and localize itself within the map.
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha and Wang, further in view of Sabe et al., US 20050131581, herein after referred to as Sabe.
Regarding claim 13, Purkayastha discloses all elements of claim 1 above.
However, Purkayastha does not explicitly disclose a method wherein the robot directly enters a middle position of the to-be-operated space, scans and detects peripheral regions at the middle position, and walks towards a next undetected region until one or more of the regions in space are detected.
Sabe teaches wherein the robot directly enters a middle position (located at the center) of the to-be-operated space, scans and detects peripheral regions at the middle position, and walks towards a next undetected region until one or more of the regions in space are detected (Sabe, paragraph [0119], new obstacle information can be acquired as the robot 1 moves so that the environment maps are updated and a new moving route is defined, each of the environment maps typically covers an area of 2 m square, in which the robot 1 is located at the center and which is divided to form a grid of 100.times.100 meshes so that the obstacle occupancy ratio of each of the meshes will be computed. The robot 1 can plan a route that may be modified with time).
Therefore, from the teaching of Sabe it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to scan the periphery from the middle position (located at the center) and plan a route in order to recognize the obstacles on the extracted plane to plan a moving route from the current position to a target position.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Purkayastha by including the robot directly enters a middle position of the to-be-operated space, scans and detects peripheral regions at the middle position, and walks towards a next undetected region until one or more of the regions in space are detected as taught by Sabe.
One would be motivated to modify Purkayastha in view of  Sabe for the reasons stated in Sabe paragraph [0002], to recognize the obstacles on the extracted plane to plan a moving route from the current position to a target position.  
Additionally, the claimed invention is merely a combination well known elements of autonomous vehicle control including navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669         

/JESS WHITTINGTON/Examiner, Art Unit 3669